U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-118801 SMARTMETRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada 05-0543557 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1150 Kane Concourse, Suite 400, Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 495-7190 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√]No / / Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes //No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes/ /No [√] As of May 10, 2010, there were81,836,222 shares issued and outstanding of the registrant’s common stock. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets as of March 31, 2010 and June 30, 2009 (unaudited) F-1 Consolidated Statements of Operations for the three andnine months ended March 31, 2010 and 2009 (unaudited) F-2 Consolidated Statements of Cash Flows for the nine months ended March 31, 2010 and 2009 (unaudited) F-3 Notes to Unaudited Financial Statements F-8-F-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4T. Controls and Procedures 5 PART II.OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Removed and Reserved. 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, June 30, ASSETS Current assets: Cash $ $ Prepaid expenses and other current assests $ $ - Total current assets Equipment, net accumulated depreciation of $15,984 and $13,599, respectively - Other assets: Patent costs, net accumulated amortization of $8,250 and $7,125, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' CAPITAL Current Liabilities Accounts payable and accrued expenses $ $ Liability for stock to be issued $ $ Payroll taxes, withholdings, and accrued interest and penalties Total current liabilities Commitments and Contingencies Stockholders' equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, 200,000 and 0shares issued and outstanding, respectively - Class A common stock, $.001 par value; 50,000,000 shares authorized, 0 shares issued and outstanding Common stock, $.001 par value; 100,000,000 shares authorized, issued and outstanding 81,976,222 and 74,037,942 shares, respectively Additional paid-in-capital Deficit accumulated during the development stage ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ See notes to condensedconsolidated financial statements. F - 1 SMARTMETRIC, INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Cumulative During Development Stage (December 18, 2002 to March 31, REVENUES $
